UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                                   )
KHALID AWAN,                                       )
                                                   )
       Plaintiff,                                  )
                                                   )
               v.                                  )               Civil Action No. 10-1100 (BAH)
                                                   )
UNITED STATES DEPARTMENT OF                        )
JUSTICE, et al.                                    )
                                                   )
       Defendants.                                 )
                                                   )

                          MEMORANDUM OPINION AND ORDER

       The Plaintiff has moved the Court to take judicial notice of two Supreme Court cases,

which he asserts are “relevant to the issue of whether the FBI properly invoked exemptions

under” the Freedom of Information Act or Privacy Act in this case. Mot. for Judicial Notice,

ECF No. 23 [hereinafter Mot.].1 Those cases are Milner v. Department of the Navy, 131 S. Ct.

1259 (2011), and Federal Communications Commission v. AT&T Inc., 131 S. Ct. 1177 (2011).

In his motion, the Plaintiff cites these cases in response to arguments made by the Defendants in

their reply to the Plaintiff’s opposition to the Defendant’s dispositive motion. See Mot.

Essentially, the Plaintiff is moving the Court for leave to file a surreply, in which the Plaintiff

cites cases that he would like the Court to consider as binding authority. That motion will be

granted.

       1
          The Plaintiff gives his motion an unwieldy title: “Plaintiff’s request that the Court take a
judicial notice of recent Supreme Court’s [sic] decisions in Milner v. United States Dep’t of the
Navy, 179 L.Ed. 2d 268 (2011) and Deral [sic] Communications Commission v. AT & T, 131
S.Ct. 1177 (2011) because both cases are relevant to the issue of whether the FBI properly
invoked exemptions under FOIA/PA and highly relevant to the issue of the failure of the FBI to
disclose the requested records.” The Court will simply refer to this motion as the “Motion for
Judicial Notice.”
       “Courts take judicial notice of law every time they cite a statute or judicial decision.”

Getty Petroleum Marketing, Inc. v. Capital Terminal Co., 391 F.3d 312, 324 (1st Cir. 2001).

“As a practical matter, in most cases, this law-gathering process flows smoothly without

invoking the machinery of judicial notice . . . .” Id. In this case, for whatever reason, the

Plaintiff has invoked that machinery. So be it: the Court will take judicial notice of those

decisions.

       The Court will grant leave to file a surreply where “the party making the motion would

be unable to contest matters presented to the court for the first time in the opposing party’s

reply.” Lewis v. Rumsfeld, 154 F. Supp. 2d 56, 61 (D.D.C. 2001). To the extent that the

Plaintiff’s motion responds to arguments made in the Defendant’s reply, the Court construes it as

a surreply and will grant leave to file that surreply.

       Accordingly, it is hereby,

       ORDERED that the Plaintiff’s Motion for Judicial Notice is GRANTED; it is

       FURTHER ORDERED that the Court takes judicial notice of the precedent provided by

Milner v. Department of the Navy, 131 S. Ct. 1259 (2011), and Federal Communications

Commission v. AT&T Inc., 131 S. Ct. 1177 (2011); and it is

       FURTHER ORDERED that the Plaintiff’s Motion for Judicial Notice is also construed

as a surreply for which leave to file is GRANTED.

       SO ORDERED this 13th day of July, 2011.

                                                              /s/Beryl A. Howell
                                                              BERYL A. HOWELL
                                                              United States District Judge




                                                   2